Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 11,026,071 B1.
Take an example of comparing claim 1 of pending application and claim 1 of Patent No. 11,026,071 B1.  The table below shows a direct comparison and mapping of the claims of the instant application and claims of the Patent.
As shown below, the underlined limitations of the patent claim is additional limitations. 
Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the Patent claims by narrowing bypassing the process of the wireless adapter for determining whether a millimeter-wave (mm-wave) connection is established between the information handling system, for the purpose of attempting and following the procedures of making a connection without checking to see if a connection already exists, thereby expediting the process. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Similarly independent claims 9 and 16 correspond to indpendnet claims 9 and 15 of the patent claims and therefore, they are rejected the same reasons.
Dependent claims 2-10 correspond to claims 2-10 of the patent claims. And claims 15 and 17-20 correspond to claims 16-20 of the patent claims. Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the Patent claims by modifying, broadening some of the limitations and replacing a few phrase with similar words. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Claims of the instant application:

1. An information handling system, comprising: a processor; a memory; a Bluetooth (BT) link module configured to: establish a BT connection with a BT enabled 5G access point; acquire BT signals from the BT enabled 5G access point; calculate angle data descriptive of an angle of the information handling system relative to the BT enabled 5G access point; +
and calculate distance data descriptive of a distance of the information handling system from the BT enabled 5G access point; a beamsteering module to: conduct beamsweeping of a plurality of angles for a mm-wave antenna array using the angle data from the BT link module as an initial seed angle for the beamsweeping; determine a selected beamsteering pattern from the information handling system to the BT enabled 5G access point to initiate the mm-wave communication with the BT enabled 5G access point based on signal quality above a threshold level; and a wireless adapter to establish a millimeter-wave (mm-wave) connection between the information handling system and a BT enabled 5G access point using the beamsteering pattern.  



2. The information handling system of claim 1 further comprising: the beamsteering module to determine that the information handling system is within range of the BT enabled 5G access point to enable the mm-wave connection between the information handling system and BT enabled 5G access point.  

3. The information handling system of claim 1, wherein the information handling system further sends the distance data and angle data to the BT enabled 5G access point to allow the BT enabled 5G access point to steer the BT enabled 5G access point beamsteering pattern toward the information handling system during beamsweeping.  

4. The information handling system of claim 1, wherein the information handling system sends the selected beamsteering pattern to the BT enabled 5G access point to allow the BT enabled 5G access point to select a reciprocal beamsteering pattern from the BT enabled 5G access point to the information handling system for mm-wave communication between the BT enabled 5G access point and the information handling system.  

5. The information handling system of claim 1 further comprising: the wireless adapter configured to iteratively determine whether the information handling system is moving or whether a signal quality of the mm-wave connection has degraded below a second threshold level; and the BT link module to recalculate angle data descriptive of the angle of the information handling system relative to the BT enabled 5G access point and recalculates distance data descriptive of the distance of the information handling system from the BT enabled 5G access point.  

6. The information handling system of claim 5, further comprising, at the beamsteering module receiving the recalculated angle data and recalculated distance data from the BT link module and selecting an adjusted beamsteering pattern from the information handling system to the BT enabled 5G access point to continue the mm-wave communication with the BT enabled 5G access point.  

7. The information handling system of claim 1, wherein the wireless adapter is communicatively coupled to an array of sub-six GHz antennas to establish the BT connection with the BT enabled 5G access point and an array of mm-wave antennas to establish a mm-wave connection with the BT enabled 5G access point.  

8. The information handling system of claim 1, where the angle data is calculated based on complex sampling (I/Q) data descriptive of changes in a magnitude or amplitude in a phase of a sine wave of the signal emitted during the BT connection to the BT enabled 5G access point.  

9. A method of establishing a millimeter-wave connection with a Bluetooth (BT) enabled BT enabled 5G access point at an information handling system, comprising: establishing a BT connection, via a BT link module and a BT antenna, with the BT enabled 5G access point; calculating angle data descriptive of an angle of the information handling system relative to the BT enabled 5G access point; calculating distance data descriptive of a distance of the information handling system from the BT enabled 5G access point; conducting beamsweeping of a plurality of beamsteering angles via the beamsteering module for a mm-wave antenna array using the angle data from the BT link module as an initial seed angle for beamsweeping; selecting a beamsteering pattern from the information handling system to the BT enabled 5G access point having a signal quality above a first threshold to initiate millimeter wave (mm- wave) communication with the BT enabled 5G access point; and establishing the mm-wave connection, via a wireless adapter, between the information handling system and BT enabled 5G access point using the selected beamsteering pattern.  






10. The method of claim 9, further comprising sending the selected beamsteering pattern to the BT enabled 5G access point to allow the BT enabled 5G access point to calculate a reciprocal beamsteering pattern from the BT enabled 5G access point to the information handling system to establish the mm-wave connection.  

11. The method of claim 9 further comprising: determining, via the beamsteering module, that the information handling system is within range of the BT enabled 5G access point to enable the mm-wave connection between the information handling system and BT enabled 5G access point.  

12. The method of claim 9 further comprising: iteratively determining, via the wireless adapter, that the information handling system is moving; and recalculating the angle data descriptive of the angle of the information handling system relative to the BT enabled 5G access point and recalculating distance data descriptive of the distance of the information handling system from the BT enabled 5G access point.  

13. The method of claim 12 further comprising: receiving the recalculated angle data and recalculated distance data from the BT link module and calculating an adjusted beamsteering pattern from the information handling system to the BT enabled 5G access point to continue the mm-wave communication with the BT enabled 5G access point.  

14. The method of claim 9 further comprising: iteratively determining, via the wireless adapter, that a signal quality of the mm- wave connection has degraded below a threshold; and recalculating the angle data descriptive of the angle of the information handling system relative to the BT enabled 5G access point and recalculating distance data descriptive of the distance of the information handling system from the BT enabled 5G access point.  

15. The method of claim 9 further comprising: establishing a plurality of BT connections with a plurality BT enabled 5G access points to calculate initial seed angles for beamsweeping to the plurality of BT enabled 5G access points; and determining calculated angle data and calculated distance data from the BT link module for a plurality of beamsteering patterns from the information handling system to the plurality of BT enabled 5G access points to select among the BT enabled access points.  

16. An information handling system, comprising: a processor; a memory; a Bluetooth (BT) link module to establish a plurality of BT connections with a plurality BT enabled 5G access points to calculate initial seed angles for beamsweeping to the plurality of BT enabled 5G access points; a beamsteering module to: receive plurality of selected beamsteering patterns from the plurality of BT enabled 5G access points to select a first BT enabled 5G access point among the plurality of BT enabled 5G access points based on signal quality and determining a reciprocal beamsteering pattern toward the first BT enabled 5G access point for a mm-wave antenna array to initiate a mm-wave communication with the BT enabled 5G access point; and a wireless adapter to establish the mm-wave communication between the information handling system and the first BT enabled 5G access point using the reciprocal beamsteering pattern.  

17. The information handling system of claim 16, wherein the information handling system further receives distance from the plurality of BT enabled 5G access points to determine whether the information handling system is within range of each of the plurality of BT enabled 5G access points to enable the mm-wave communication between the information handling system and each of the plurality of BT enabled 5G access points using the reciprocal beamsteering pattern.  

18. The information handling system of claim 16, wherein the information handling system receives angle data descriptive of an angle of each of the plurality of BT enabled 5G access points relative to the information handling system from each of the plurality of BT enabled 5G access points to direct an initial reciprocal beamsteering pattern from the information handling system toward each of the plurality of BT enabled 5G access points to conduct determination of signal strength with each of the plurality of BT enable 5G access points for selection of the first BT enabled 5G access point.  

19. The information handling system of claim 16, further comprising: - 53 -Attorney Docket No.: DC-118371-1C the information handling system configured to iteratively determine whether the information handling system is moving or whether a signal quality of the mm-wave connection has degraded below a second threshold level; and where it is determined that either the information handling system is moving or the signal quality of the mm-wave connection has degraded below the second threshold, the BT link module receives a plurality of reselected beamsteering patterns from the plurality of BT enabled 5G access point including the first BT 5G access point based on recalculated angle data descriptive of the angle of the information handling system relative to each of the plurality of BT enabled 5G access points and recalculated distance data descriptive of a distance of the information handling system from each of the plurality of BT enabled 5G access points to determine to continue with the first BT enabled 5G access point or to select a second BT enabled 5G access point from among the plurality of BT enabled 5G access points.  

20. The information handling system of claim 19, wherein the received reselected beamsteering pattern from the selected first or second BT enabled 5G access point is used to determine an adjusted reciprocal beamsteering pattern from the information handling system to the selected first or second BT enabled 5G access point among the plurality of BT enabled 5G access points to continue the mm-wave communication.

Claims of the Patent No. 11,026,071 B1.

1. An information handling system, comprising: a processor; a memory; a wireless adapter to determine whether a millimeter-wave (mm-wave) connection is established between the information handling system and a Bluetooth (BT) enabled 5G access point; a BT link module to, when the wireless adapter determines no mm-wave connection between the information handling system and the BT enabled 5G access point: establish a BT connection with the BT enabled 5G access point; acquire BT signals from a plurality of BT antennas; calculate angle data descriptive of an angle of the information handling system relative to the BT enabled 5G access point; and calculate distance data descriptive of a distance of the information handling system from the BT enabled 5G access point; and a beamsteering module to: conduct beamsweeping of a plurality of angles for a mm-wave antenna array using the angle data from the BT link module as an initial seed angle for the beamsweeping; determine a selected beamsteering pattern from the information handling system to the BT enabled 5G access point to initiate the mm-wave communication with the BT enabled 5G access point based on signal quality above a threshold level; and determine that the information handling system is within range of the BT enabled 5G access point to enable the mm-wave connection between the information handling system and BT enabled 5G access point using the selected beamsteering pattern.
2. The information handling system of claim 1, wherein the information handling system further sends the distance data and angle data to the BT enabled 5G access point to allow the BT enabled 5G access point to steer the BT enabled 5G access point beamsteering pattern toward the information handling system during beamsweeping.
3. The information handling system of claim 1, wherein the information handling system sends the selected beamsteering pattern to the BT enabled 5G access point to allow the BT enabled 5G access point to select a reciprocal beamsteering pattern from the BT enabled 5G access point to the information handling system for mm-wave communication between the BT enabled 5G access point and the information handling system.
4. The information handling system of claim 1, wherein, when the wireless adapter determines a mm-wave connection has been established between the information handling system and the BT enabled 5G access point, the wireless adapter iteratively determines: whether the information handling system is moving or whether a signal quality of the mm-wave connection has degraded below a second threshold level; and where it is determined that either the information handling system is moving or the signal quality of the mm-wave connection has degraded below the second threshold, the BT link module recalculates angle data descriptive of the angle of the information handling system relative to the BT enabled 5G access point and recalculates distance data descriptive of the distance of the information handling system from the BT enabled 5G access point.
5. The information handling system of claim 4, further comprising, at the beamsteering module receiving the recalculated angle data and recalculated distance data from the BT link module and selecting an adjusted beamsteering pattern from the information handling system to the BT enabled 5G access point to continue the mm-wave communication with the BT enabled 5G access point.
6. The information handling system of claim 1, wherein the BT link module implements a BT 5.1 proximity tracking to calculate the initial seed angle from the information handling system to the BT enabled 5G access point.
7. The information handling system of claim 1, wherein the wireless adapter is communicatively coupled to an array of sub-six GHz antennas to establish the BT connection with the BT enabled 5G access point and an array of mm-wave antennas to establish a mm-wave connection with the BT enabled 5G access point.
8. The information handling system of claim 1, where the angle data is calculated based on complex sampling (I/O) data descriptive of changes in a magnitude or amplitude in a phase of a sine wave of the signal emitted during the BT connection to the BT enabled 5G access point.
9. A method of establishing a millimeter-wave connection with a Bluetooth (BT) enabled BT enabled 5G access point at an information handling system, comprising: determining, via a wireless adapter, whether a millimeter-wave (mm-wave) connection is established between the information handling system and a BT enabled 5G access point; establishing a BT connection, via a BT link module, with the BT enabled 5G access point when the wireless adapter determines there is no mm-wave connection between the information handling system and the BT enabled 5G access point; acquiring BT signals from a plurality of BT antennas; calculating angle data descriptive of an angle of the information handling system relative to the BT enabled 5G access point; calculating distance data descriptive of a distance of the information handling system from the BT enabled 5G access point; conducting beamsweeping of a plurality of beamsteering angles via the beamsteering module for a mm-wave antenna array using the angle data from the BT link module as an initial seed angle for beamsweeping; selecting a beamsteering pattern from the information handling system to the BT enabled 5G access point having a signal quality above a first threshold to initiate mm-wave communication with the BT enabled 5G access point; and establishing the mm-wave connection, via a wireless adapter, between the information handling system and BT enabled 5G access point using the selected beamsteering pattern.
10. The method of claim 9, further comprising sending the selected beamsteering pattern to the BT enabled 5G access point to allow the BT enabled 5G access point to calculate a reciprocal beamsteering pattern from the BT enabled 5G access point to the information handling system to establish the mm-wave connection.
11. The method of claim 9, further comprising, when the wireless adapter determines a mm-wave connection has been established between the information handling system and the BT enabled 5G access point, iteratively determining with the wireless adapter: whether the information handling system is moving or whether a signal quality of the mm-wave connection has degraded below a threshold; and where it is determined that either the information handling system is moving or the signal quality of the mm-wave connection has degraded below a threshold, recalculating the angle data descriptive of the angle of the information handling system relative to the BT enabled 5G access point and recalculating distance data descriptive of the distance of the information handling system from the BT enabled 5G access point.
12. The method of claim 11, further comprising, at the beamsteering module, receiving the recalculated angle data and recalculated distance data from the BT link module and calculating an adjusted beamsteering pattern from the information handling system to the BT enabled 5G access point to continue the mm-wave communication with the BT enabled 5G access point.
13. The method of claim 9, further comprising determining that the information handling system is within range of the BT enabled 5G access point for mm-wave communication using the calculated distance data.
14. The method of claim 9, wherein establishing a plurality of BT connections with a plurality BT enabled 5G access points to calculate initial seed angles for beamsweeping to the plurality of BT enabled 5G access points.
15. An information handling system, comprising: a processor; a memory; a Bluetooth (BT) link module to: establish a BT connection with a BT enabled 5G access point to respond to BT signals from a plurality of BT antennas at the BT enabled 5G access point for determination of an initial seed angle via BT proximity tracking for beamsweeping at the BT enabled 5G access point; receives distance from the BT enabled 5G access point to determine whether the information handling system is within range of the BT enabled 5G access point to enable the mm-wave communication between the information handling system and BT enabled 5G access point using the reciprocal beamsteering pattern; a beamsteering module to: receive a selected beamsteering pattern from the BT enabled 5G access point resulting from beamsweeping selection based on signal quality above a first threshold level and determining a reciprocal beamsteering pattern toward the BT enabled 5G access point for a mm-wave antenna array to initiate a mm-wave communication with the BT enabled 5G access point; and a wireless adapter to establish the mm-wave communication between the information handling system and BT enabled 5G access point using the reciprocal beamsteering pattern.
16. The information handling system of claim 15, wherein the information handling system further receives distance from the BT enabled 5G access point to determine whether the information handling system is within range of the BT enabled 5G access point to enable the mm-wave communication between the information handling system and BT enabled 5G access point using the reciprocal beamsteering pattern.
17. The information handling system of claim 15, further comprising: the information handling system iteratively determines whether the information handling system is moving or whether a signal quality of the mm-wave connection has degraded below a second threshold level; and where it is determined that either the information handling system is moving or the signal quality of the mm-wave connection has degraded below the second threshold, the BT link module receives a reselected beamsteering pattern from the BT enabled 5G access point based on recalculated angle data descriptive of the angle of the information handling system relative to the BT enabled 5G access point and recalculated distance data descriptive of a distance of the information handling system from the BT enabled 5G access point.
18. The information handling system of claim 17, wherein the received reselected beamsteering pattern from the BT enabled 5G access point is used to determine an adjusted reciprocal beamsteering pattern from the information handling system to the BT enabled 5G access point to continue the mm-wave communication with the BT enabled 5G access point.
19. The information handling system of claim 15, wherein the wireless adapter is communicatively coupled an array of mm-wave antennas to select directionality of a mm-wave connection with the BT enabled 5G access point via the reciprocal beamsteering pattern.
20. The information handling system of claim 17, where the angle data is calculated based on complex sampling (I/O) data descriptive of changes in a magnitude or amplitude in a phase of a sine wave of the signal emitted during the BT connection to the BT enabled 5G access point.




Allowable Subject Matter
Claims 1-20 would be allowed once the double patenting rejection is overcome.
The following is the examiner’s statement of reasons for allowance:
The closest prior art, Deng (US 20180176065) teaches the concepts of beamforming and an apparatus which is configured to receive multiple beams and sweeps a respective one of the multiple receive beams during each of multiple synchronization sub-frames, using a pre-defined sweep time and dwell period. Deng also teaches the features of a LTE base station implementing a radio technology such as Long Term Evolution ( LTE) and/or LTE-Advanced ( LTE-A), which are millimeter wave technologies. See abstract and Par. 34 and 36. Another close prior art, Li (US 20200366363) teaches the features of base station transmitting a configuration that indicates a resource set to be used by a millimeter wave repeater for beam management, wherein the resource set includes a first set of resources to be used by the millimeter wave repeater to receive one or more reference signals from a first node. Li also teaches a device having a controller and antenna array that controls a beamforming configuration for the antenna array. Li also teaches a device including a component capable of wirelessly communicating with a base station using a wireless technology other than millimeter wave e.g., with the base station. See abstract, Par.62 and 63, 72 and 79. While the prior art teaches the fundamental features of Bluetooth, millimeter wave and beamsteering individually, the prior art does not disclose integrating the three technologies in the format claimed. Specifically, the prior art including the IDS does not disclose or fairly suggest the limitation: “a BT link module to, when the wireless adapter determines no mm-wave connection between the information handling system and the BT enabled 5G access point:
establish a BT connection with the BT enabled 5G access point; acquire BT signals from a plurality of BT antennas; calculate angle data descriptive of an angle of the information handling system relative to the BT enabled 5G access point; and calculate distance data descriptive of a distance of the information handling system from the BT enabled 5G access point; and a beamsteering module to: 
conduct beamsweeping of a plurality of angles for a mm-wave antenna array using the angle data from the BT link module as an initial seed angle for the beamsweeping; determine a selected beamsteering pattern from the information handling system to the BT enabled 5G access point to initiate the mm-wave communication with the BT enabled 5G access point based on signal quality above a threshold level; and determine that the information handling system is within range of the BT enabled 5G access point to enable the mm-wave connection between the information handling system and BT enabled 5G access point using the selected beamsteering pattern”, as in claimed in independent claims land 9.
Further, the prior art including the IDS does not disclose or fairly suggest the limitation: "a Bluetooth (BT) link module to: establish a BT connection with a BT enabled 5G access point to respond to BT signals from a plurality of BT antennas at the BT enabled 5G access point for determination of an initial seed angle via BT proximity tracking for beamsweeping at the BT enabled 5G access point; receives distance from the BT enabled 5G access point to determine whether the information handling system is within range of the BT enabled 5G access point to enable the mm-wave communication between the information handling system and BT enabled 5G access point using the reciprocal beamsteering pattern, and a beamsteering module to: receive a selected beamsteering pattern from the BT enabled 5G access point resulting from beamsweeping selection based on signal quality above a first threshold level and determining a reciprocal beamsteering pattern toward the BT enabled 5G access point for a mm-wave antenna array to initiate a mm-wave communication with the BT enabled 5G access point; and a wireless adapter to establish the mm-wave communication between the information handling system and BT enabled 5G access point using the reciprocal beamsteering pattern”, as claimed in the independent claims 16. 
Claim Interpretation
With  regards to the claim interpretations, the claims in this application are given their broadest
reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AlIA 35 U.S.C. 112, sixth paragraph:

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) ina claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

	/FRED A CASCA/                             Primary Examiner, Art Unit 2644